UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 ¨¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-55006 MacKenzie Realty Capital, Inc. (Exact name of registrant as specified in its charter) Maryland 45-4355424 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1640 School Street, Moraga, California 94556 (Address of principal executive offices) (925) 631-9100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 or Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerNon-accelerated filer X Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X The number of the shares of issuer’s Common Stock outstanding as of May 11, 2015 was 1,965,395.17. SLC-7226539-2 Table of Contents TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Statements of Assets and Liabilities as of March 31, 2015 (Unaudited) and June 30, 2014 1 Schedule of Investments as of March 31, 2015 (Unaudited) 2 Schedule of Investments as of June 30, 2014 3 Statements of Operations for the three months and nine months ended March 31, 2015 and 2014 (Unaudited) 4 Statements of Changes in Net Assets for the nine months ended March 31, 2015 (Unaudited), and the year ended June 30, 2014 5 Statements of Cash Flows for the nine months ended March 31, 2015 and 2014 (Unaudited) 6 Notes to Financial Statements 7-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURES 30 Exhibit Index 31 SLC-7226539-2 i Table of Contents Part I. FINANCIAL INFORMATION Item 1. Financial Statements MacKenzie Realty Capital, Inc. Statements of Assets and Liabilities March 31, 2015 and June 30, 2014 March 31, 2015 June 30, 2014 (Unaudited) Assets Investments, at fair value (cost of $14,640,540 and $5,593,407, respectively) $ $ Cash and cash equivalents Accounts receivable Other assets Deferred offering costs (net of accumulated amortization of $424,825 and $389,423, respectively) - $ $ Liabilities Accounts payable and accrued liabilities $ $ Income tax payable Capital pending acceptance Due to related entities Deferred tax liability Total liabilities Net assets Common stock, $0.0001 par value, 80,000,000 shares authorized; 1,811,991.17 and 893,807.67 shares issued and outstanding, respectively 89 Capital in excess of par value Retained earnings Total net assets $ $ Net asset value per share of common stock (note 6) $ $ The accompanying Notes to Financial Statements are an integral part of these financial statements. 1 Table of Contents MacKenzie Realty Capital, Inc. Schedule of Investments March 31, 2015 (Unaudited) Name Asset Type Shares/Units Cost Basis Total Fair Value % of Net Assets American Realty Capital Properties, Inc. Publicly Traded Company $ $ Apartment Investment and Management Company Publicly Traded Company Ashford Hospitality Prime, Inc. Publicly Traded Company Ashford Hospitality Trust, Inc. Publicly Traded Company Associated Estates Realty Corporation Publicly Traded Company Bluerock Residential Growth REIT, Inc. Publicly Traded Company CBL & Associates Properties Inc. Publicly Traded Company Equity Commonwealth Publicly Traded Company FelCor Lodging Trust Incorporated Publicly Traded Company Lexington Realty Trust Publicly Traded Company Liberty Property Trust Publicly Traded Company One Liberty Properties, Inc. Publicly Traded Company Rouse Properties Inc Publicly Traded Company Senior Housing Properties Trust Publicly Traded Company Winthrop Realty Trust Shares of Beneficial Interest Publicly Traded Company Total Public Traded Company Apple Hospitality REIT, Inc. Non Traded Company Bluerock Residential Growth REIT, Inc. Class B2 Non Traded Company Bluerock Residential Growth REIT, Inc. Class B3 Non Traded Company FSP South 10th Street Corp. Liquidating Trust Non Traded Company - Hines Real Estate Investment Trust, Inc. Non Traded Company Inland American Real Estate Trust, Inc. Non Traded Company Landmark Apartment Trust, Inc. Non Traded Company SmartStop Self Storage, Inc. Non Traded Company TIER REIT, Inc. Non Traded Company Total Non Traded Company Brown Palace Hotel Associates, LP LP Interest Del Taco Income Properties IV LP Interest Del Taco Restaurant Properties I LP Interest Del Taco Restaurant Properties II LP Interest DRV Holding Company, LLC LP Interest El Conquistador Limited Partnership LP Interest Hotel Durant, LLC LP Interest Inland Land Appreciation Fund II, L.P. LP Interest MPF Pacific Gateway - Class B (2 ) LP Interest National Property Investors 6 LP Interest 90 Post Street Renaissance Partners Class A LP Interest Post Street Renaissance Partners Class D LP Interest Rancon Realty Fund IV LP Interest Rancon Realty Fund V LP Interest Secured Income, LP LP Interest Uniprop Manufactured Housing Income Fund II, LP LP Interest VWC Savannah, LLC LP Interest Total LP Interest Coastal Realty Business Trust, REEP, Inc. - A (2 ) Investment Trust Coastal Realty Business Trust, Series H2- A (2 ) Investment Trust Total Investment Trust BR Cabrillo LLC Promissory Note Note TTLCNote Note Total Note Total Investments $ $ (1) Investments primarily in non traded public REITs or their successors. (2) Investment in related party The accompanying Notes to Financial Statements are an integral part of these financial statements. 2 Table of Contents MacKenzie Realty Capital, Inc. Schedule of Investments June 30, 2014 Name Asset Type Shares/Units Cost Basis Total Fair Value % of Net Assets Agree Realty Corporation Publicly Traded Company $ $ Apartment Investment and Management Company Publicly Traded Company Ashford Hospitality Prime, Inc. Publicly Traded Company Associated Estates Realty Corporation Publicly Traded Company CBL & Associates Properties Inc. Publicly Traded Company CommonWealth REIT Publicly Traded Company Empire State Realty OP, L.P. Publicly Traded Company Empire State Realty OP, L.P. - Series 250 Publicly Traded Company Empire State Realty OP, L.P. - Series 60 Publicly Traded Company Empire State Realty Trust, Inc. Class A Publicly Traded Company FelCor Lodging Trust Incorporated Publicly Traded Company Lexington Realty Trust Publicly Traded Company Rouse Properties Inc Publicly Traded Company Total Public Traded Company Apple Hospitality REIT, Inc. Non Traded Company BellaVista Capital, Inc. Non Traded Company Hines Real Estate Investment Trust, Inc. Non Traded Company Total Non Traded Company Brown Palace Hotel Associates, LP LP Interest Del Taco Income Properties IV LP Interest Del Taco Restaurant Properties I LP Interest Del Taco Restaurant Properties II LP Interest DRV Holding Company, LLC LP Interest El Conquistador Limited Partnership LP Interest Hotel Durant, LLC LP Interest Inland Land Appreciation Fund II, L.P. LP Interest Inland Land Appreciation Fund, L.P. LP Interest MPF Pacific Gateway - Class B (2 ) LP Interest National Property Investors 6 LP Interest 95 - Post Street Renaissance Partners Class A LP Interest Post Street Renaissance Partners Class D LP Interest Rancon Realty Fund IV LP Interest Rancon Realty Fund V LP Interest Secured Income, LP LP Interest Uniprop Manufactured Housing Income Fund II, LP LP Interest Total LP Interest Coastal Realty Business Trust, REEP, Inc. (2 ) Investment Trust Coastal Realty Business Trust, Secured Income (2 ) Investment Trust Coastal Realty Business Trust, Series H2 (2 ) Investment Trust Coastal Realty Business Trust, Series L2 (2 ) Investment Trust Coastal Realty Business Trust, Series Q (2 ) Investment Trust Total Investment Trust BR Cabrillo LLC Promissory Note Note TTLCNote Note Total Note Total Investments $ $ (1) Investments primarily in non traded public REITs or their successors. (2) Investment in related party The accompanying Notes to Financial Statements are an integral part of these financial statements. 3 Table of Contents MacKenzie Realty Capital, Inc. Statements of Operations For The Three and Nine Months Ended March 31, 2015 and 2014 (Unaudited) For The Three Months Ended March 31, For The Nine Months Ended March 31, Investment income Dividend and distribution income $ Interest and other income Total investment income Operating expenses Investment advisory fees Administrative cost reimbursements Amortization of deferred offering costs - Professional fees Other general and administrative Total operating expenses Net investment loss ) Net realized gain on sale of investments Net unrealized gain on investments Total net realized and unrealized gain on investments Income tax (provision) benefit (note 2) - ) ) Net increase in net assets resulting from operations $ Net increase in net assets resulting from operations per share $ Weighted average common shares outstanding The accompanying Notes to Financial Statements are an integral part of these financial statements. 4 Table of Contents MacKenzie Realty Capital, Inc. Statements of Changes in Net Assets For The Nine Months Ended March 31, 2015 and The Year June 30, 2014 For The Nine Months Ended For The Year Ended March 31, 2015 June 30, 2014 (Unaudited) Operations Net investment loss $ ) $ ) Net realized gain on sale of investments Net unrealized gain on investments Income tax (provision) benefit ) Net increase in net assets resulting from operations Capital share transactions Issuance of common stock Dividend to Stockholders ) ) Selling commissions and fees ) ) Net increase in net assets resulting from capital share transactions Total increase in net assets Net assets at beginning of period Net assets at end of period $ $ The accompanying Notes to Financial Statements are an integral part of these financial statements. 5 Table of Contents MacKenzie Realty Capital, Inc. Statements of Cash Flows For The Nine Months Ended March 31, 2015, and 2014 (Unaudited) For The Nine Months Ended March 31, Cash flows from operating activities: Net increase in net assets resulting from operations $ $ Adjustments to reconcile net increase in net assets resulting from operations to net cash used in operating activities: Proceeds from sale of investments, net Return of capital Purchase of investments ) ) Net realized gain on sale of investments ) ) Net unrealized gain on investments ) ) Amortization of deferred offering costs Changes in assets and liabilities: Accounts receivable ) ) Other assets ) ) Accounts payable and accrued liabilities ) ) Income tax payable ) - Due to related entities Deferred tax liability ) Net cash from operating activities ) Cash flows from financing activities: Proceeds from issuance of common stock Dividend to Stockholders ) - Payment of selling commissions and fees ) ) Change in capital pending acceptance - Net cash from financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ Supplemental schedule of noncash financing activities: Taxes paid $ $ The accompanying Notes to Financial Statements are an integral part of these financial statements. 6 Table of Contents MacKenzie Realty Capital, Inc. Notes to Financial Statements March 31, 2015 (Unaudited) NOTE 1 – PRINCIPAL BUSINESS AND ORGANIZATION MacKenzie Realty Capital, Inc. (the “Company”) was incorporated under the general corporation laws of the State of Maryland on January 25, 2012, and has been active in matters relating to its operation as a non-diversified, closed-end investment company that has elected to be regulated as a business development company (“BDC”) under the Investment Company Act of 1940, as amended (“1940 Act”). The Company is authorized to issue 100,000,000 shares, of which (i) 80,000,000 are designated as Common Stock, with a $0.0001 par value per share; and (ii) 20,000,000 are designated as Preferred Stock, with a $0.0001 par value per share. The Company filed its initial registration statement on June 1, 2012, with the Securities and Exchange Commission (“SEC”) to register the initial public offering of 5,000,000 shares of the Company’s common stock. The initial registration statement was declared effective by the SEC on August 2, 2013, and the offering commenced shortly thereafter. The Company commenced its operations on February 28, 2013 and its fiscal year-end is June 30. The Company was formed with the intention of qualifying to be taxed as a real estate investment trust (“REIT”) as defined under Subchapter M of the Internal Revenue Code of 1986 and the Company has been operated in a manner that allows the Company to qualify as a REIT. Therefore, when the Company files its 2014 tax return, the Company will elect to be treated as a REIT for income tax purposes beginning with tax year ended December 31, 2014. The Company is managed by MacKenzie Capital Management, LP (“MacKenzie”) under the administration agreement dated and effective as of February 28, 2013 (the “Administration Agreement”).MacKenzie manages all of the Company’s affairs except for providing investment advice. The Company is advised by MCM Advisers, LP (the “Adviser”) under the advisory agreement dated and effective as of February 28, 2013 (the “Investment Advisory Agreement”). The Investment Advisory Agreement was subsequently amended on August 6, 2014.The Company intends to pursue a strategy focused on investing primarily in illiquid or non-traded debt and equity securities issued by U.S. companies generally owning commercial real estate.These companies are likely to be non-traded REITs, small-capitalization publicly traded REITs, public and private real estate limited partnerships, limited liability companies, and tenancies-in-common. On February 28, 2013, the Company acquired, under an exchange agreement (the “Contribution Agreement”), a portfolio of investments and cash (the “Legacy Portfolio”) from eight private funds collectively referred to as the “Legacy Funds,” which are managed by MacKenzie. The assets acquired from the Legacy Funds had a collective fair value of approximately $6.9 million ($6.4 million in investments and $0.5 million in cash) as of February 28, 2013. As consideration for the Company’s acquisition of the Legacy Portfolio, the Company issued 692,217 shares of the Company’s common stock to the Legacy Funds. In addition, in 2012 prior to the acquisition of the Legacy Portfolio, each of the Legacy Funds and MP Value Fund 8, LLC, a private investment fund managed by MacKenzie,purchased 4,000 shares of the Company’s common stock at $10 per share in order to provide the Company with funds to complete this exchange and prepare its initial public offering. As of March 31, 2015, cumulative contributions of approximately $16.7 million (inclusive of the $6.9 million initial Legacy Funds capital investment), representing 1,811,991.17 shares, have been received. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and pursuant to the requirements for reporting on Form 10-Q and Regulation S-X contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the Company’s assets and liabilities as of March 31, 2015 and the results of its operations for the three and nine months periods ended March 31, 2015 and 2014, which results are not necessarily indicative of results on an annualized basis.The statement of assets and liabilities as of June 30, 2014 has been derived from audited financial statements. The Company follows the GAAP financial reporting standards for investment companies.Accordingly, the Company’s investments are recorded at estimated fair value in the statements of assets and liabilities with changes in unrealized gains (losses) in the fair value of such investments included within the Company’s statement of operations. These unaudited financial statements should be read in conjunction with the audited financial statements for the year ended June 30, 2014 included in the Company’s annual report on Form 10-K filed with the SEC. 7 Table of Contents Use of Estimates The preparation of financial statements requires management to make estimates and assumptions that affect reported asset values, liabilities, revenues, expenses and unrealized gains (losses) on investments during the reporting period. Material estimates that are susceptible to change, and actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. These balances are insured by the Federal Deposit Insurance Corporation (“FDIC”) up to certain limits. At times the cash balances held in financial institutions by the Company may exceed these insured limits. Organization and Deferred Offering Costs Organization costs include, among other things, the cost of legal services pertaining to the organization and incorporation of the business, incorporation fees and audit fees relating to the initial registration statement and the initial statement of assets and liabilities. These costs are expensed as incurred. Deferred offering costs include, among other things, legal fees and other costs pertaining to the preparation of the registration statements and pre- and post-effective amendments. These offering costs were deferred and expensed over a twelve month period beginning on August 2, 2013 (the effective date of the Company’s registration statement filed with the SEC). As provided in the Investment Advisory Agreement, the organization and offering costs incurred and paid by the Company in excess of $550,000 are reimbursed by the Adviser. Accordingly, the Company incurred and paid the non-reimbursable organization costs of $125,175 and offering costs of $424,825 totaling $550,000 during the period from January 25, 2012 (inception) through June 30, 2013. All organization and offering costs incurred by the Company subsequent to June 30, 2013 were reimbursed by the Adviser as disclosed in Note 5. The non-reimbursable organization costs of $125,175 were expensed as incurred during the period from January 25, 2012 (inception) through June 30, 2013. The non-reimbursable offering costs of $424,825 were deferred and expensed over a twelve month period beginning on August 2, 2013 (the effective date of the Company’s registration statement filed with the SEC). Amortization of the deferred offering cost for the three and nine months ended March 31, 2015 were $0 and $35,402, respectively. Amortization of the deferred offering cost for the three and nine months ended March 31, 2014 were $106,206 and $283,217, respectively.As of March 31, 2015, the deferred offering costs have been fully amortized. Income Taxes and Deferred Tax Liability Under ASC 740-10-25, the Company accounts for income taxes using the asset and liability method, under which deferred tax assets and liabilities are recognized for the future tax consequences attributable to the net unrealized investment gain (losses) on existing investments. In estimating future tax consequences, the Company considers all future events, other than enactments of changes in tax laws or rates. The effect on deferred tax assets and liabilities of a change in tax rates will be recognized as income or expense in the period of enactment. The Company was formed with the intention of qualifying to be taxed as a REIT and the Company has been operated in a manner that will allow the Company to qualify as a REIT. Therefore, when the Company files its 2014 tax return, the Company will elect to be treated as a REIT for income tax purposes beginning with tax year ended December 31, 2014. After the Company has qualified as a REIT, it will not be subject to federal income taxes on amounts that it distributes to the stockholders, provided that, on an annual basis, it distributes at least 90% of its REIT taxable income to the stockholders and meet certain other conditions. To the extent that the Company satisfies the annual distribution requirement but distributes less than 100% of its taxable income, it will be subject to an excise tax on its undistributed taxable income. 8 Table of Contents The Company is electing to be treated as a REIT for income tax purposes beginning with tax year ended December 31, 2014; as such, the Company did not record any tax provision amount for the three months ended March 31, 2015. For the nine months ended March 31, 2015, the Company recorded income tax benefit of $188,949. The following table shows the tax provision (benefit) by quarter: For the three months ended Income tax provision (benefit) September 30, 2014 $ December 31, 2014 ) March 31, 2015 - Total $ ) Because the Company determined that it will qualify to be treated as a REIT for tax purposes beginning tax year ending December 31, 2014, during the three months ended December 31, 2014, the Company reversed $498,032 of income tax liability it had recorded as of September 30, 2014. The reversal amount was reduced by the income tax liability of $95,931 recorded for the built-in gain the Company had as of December 31, 2013 resulting in $402,101 of income tax benefit for the three months ended December 31, 2014. The reversed income tax liability of $498,032 was the income tax provisions recorded for the period of Jaunary 1, 2014 through September 30, 2014 based on corporate tax rates. The provision for income taxes included in the financial statements includes both a current portion and a deferred portion. The following table shows the breakdown between the current and deferred income taxes for the periods presented: For The Three Months Ended March 31, For The Nine Months Ended March 31, Current tax provision (benefit) Federal $
